Reasons for Allowance
Claims 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach nor suggest a beekeeping apparatus or a method comprising molding a plastic beekeeping apparatus comprising a bottom side having an arcuate groove defined therein, each of two ends of the arcuate groove extending through a planar face of a first side of the beekeeping apparatus at a different point and the arcuate groove being sized and dimensioned to correspond to the rim of a bucket such that the beekeeping apparatus can be mounted onto the rim of the bucket with the rim of the bucket received within the arcuate groove, and a top side including a plurality of receiving slots defined in a recessed area of the top side of the beekeeping apparatus, wherein each of the receiving slots is sized, dimensioned, and spaced to receive a protruding portion of a beekeeping frame.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642